DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/03/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Reda or Darrow, individually, do not teach the newly introduced claim feature of “determining one or more diagnostic-scan parameters based on a scan box placed on the landmark map without use of localizer images.” P.10. 
Applicant fails to address the suggestive power and teachings of Reda in further view of Darrow. As admitted by the applicant on P.10 of the remarks, Reda teaches “an approach that automatically maps landmarks to generate bounding boxes from a localization image and then uses this information to determine diagnostic-scan parameters,” i.e., that Reda teaches determining one or more diagnostic-scan parameters based on a scan box placed on the landmark map. See also Reda Abstract, [0022], [0028]-[0031]. Applicant further admits that Darrow teaches “using a calibration image and/or localization image for adjusting a positioning for a diagnostic scan” (P. 10), i.e., that Darrow teaches determining one or more diagnostic-scan parameters based on the landmark map without use of localizer images (by using the calibration image alternative). See also Darrow Abstract, [0005], [0022], [0027]. As stated in the non-final rejection of 10/01/2021:
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting 
By applying Darrow’s teaching that one or more diagnostic-scan parameters may be determined based on a landmark map in a calibration image as an alternative to a localizer image to Reda’s teaching that one or more diagnostic-scan parameters may be determined based on scan box placed on the landmark map in a localizer image, it would have been obvious to one having ordinary skill in the art that the combination of Reda in further view of Darrow teaches determining one or more diagnostic-scan parameters based on a scan box placed on the landmark map in a calibration image. Therefore, the combination of Reda in further view of Darrow teaches the newly amended claim feature of determining one or more diagnostic-scan parameters based on a scan box placed on the landmark map without use of localizer images (i.e., using calibration images as an alternative to localizer images). Moreover, applicant’s remarks fail to address the teachings of the combination of Reda in further view of Darrow. Thus, applicant’s arguments to the combination of Reda in further view of Darrow are not persuasive.
	Applicant notes that the rejections of claims 15 and 16 were omitted from the office action of 10/01/2021. Examiner notes that these rejections were unintentionally omitted in the prior action. Claims 15 and 16 are rejected as detailed in infra rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein calibration images including the MR calibration image have a lower resolution than the localizer images" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 10, from which claim 11 depends, does not recite “a localizer image.” Claim 10 recites in line 8 “determining one or more diagnostic-scan parameters based on a scan box placed on the landmark map without use of localizer images.” Claim 10 merely recites an exclusion of the use of localizer images generally in determining one or more diagnostic-scan parameters. Claim 10 does not recite ‘a localizer image’ sufficient to provide antecedent for the phrase “the localizer image” in claim 11.
Claims 12-15 are rejected as being dependent on the limitations of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 4-6, 9-10, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reda et al. (U.S. Pub. No. 2019/0021625), hereinafter “Reda,” in further view of Darrow et al. (U.S. Pub. No. 2013/0279779), hereinafter “Darrow.”

Regarding claim 1, Reda discloses a method for a magnetic resonance imaging (MRI) system (“A method to automatically align magnetic resonance (MR) scans for diagnostic scan planning” Abstract):
acquiring a low resolution magnetic resonance (MR) image of an imaging subject (“acquiring a three-dimensional (3D) localizer image of an anatomical object” Abstract);
mapping the low resolution MR image to a landmark map using a trained deep neural network (“Next at step 310, a rough localization of the elbow center is performed using a landmarking engine to identify one or more initial landmarks in the localizer image… The ALPHA landmarking engine uses artificial intelligence, including a suite of machine learning based anatomical pattern recognition algorithms, to automatically detect landmarks and other structures in images.” [0026]-[0028]);
determining one or more diagnostic-scan parameters based on a scan box placed on the landmark map using the low resolution magnetic resonance image (“A plurality of reference points for performing a 
acquiring an MR diagnostic image according to the one or more diagnostic-scan parameters (“Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0032]); and
displaying the MR diagnostic images via a display device (Figure 1B demonstrates displays various views of diagnostic MRI images of the elbow; “These signals are supplied to a display device which displays the image for viewing by the user.” [0047]).
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable 

Regarding claim 2, Reda discloses the landmark map encodes one or more attributes of one or more pre-determined landmarks included in the low resolution MR image (”Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slice… As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height). The slice package is a predefined slice package for a standard positioned patient and is generally available at most medical diagnostic centers. The standard positioned patient means that the patient is ideally positioned to be coincident with a standardized coordinate system. The origin of the standardized coordinate system is defined so that the center of the scan volume covers the elbow joint in the detected “clinical” orientations of the elbow (e.g., by a sagittal, coronal or transverse slice package). Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations.” [0030]-[0032], the landmarks identified by the machine learning algorithm in the low resolution MR image are tied to particular positions and orientations of anatomical features such as the condyles and other bone landmarks).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].

Regarding claim 4, Reda may not explictly disclose the one or more pre-determined landmarks are selected based on a scanning protocol selected by a user.
However, in the same field of endeavor, Darrow teaches the pre-defined landmarks are selected based on a scanning protocol selected by a user (“The input-output device 132, for example, includes a display having a graphical user interface (GUI) or a switching subsystem for allowing the operator to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow’s known technique of selecting the scan protocol based on user selection to Reda’s known technique of identifying pre-defined landmarks in a low resolution MR image to achieve the predictable result of reducing processing time by allowing the user to select a limited number of relevant reference landmarks specific to scanning a selected region of interest for identification rather than having the system search for a larger number of landmarks, some of which may not be present in the imaged region. 

Regarding claim 5, Reda discloses placing the scan box in a pre-determined spatial relationship relative to the one or more pre-determined landmarks included in the MR calibration image; determining a size of the scan box based on the one or more attributes; and determining the one or more diagnostic-scan parameters based on the size and placement of the scan box (“Once all relevant landmarks are detected, they can be used to compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices. FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described above… Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan. As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations. Once 
However, in the same field of endeavor, Darrow teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].

Regarding claim 6, Reda discloses the MR diagnostic image comprises a 2D MR image, and wherein the one or more diagnostic-scan parameters include one or more of a slice location, a slice 

Regarding claim 9, Reda discloses displaying a diagnostic-scan region preview to a user, wherein the diagnostic scan region preview indicates a sub-region of the MR calibration image to be diagnostically scanned; prompting the user to accept or decline the diagnostic-scan region preview (“these boxes are presented to the operator of the imaging device in a graphical user interface (GUI) for approval prior to executing a scan based on their reference points. If necessary, the operator may acquire another localizer image or apply additional offset parameters to the reference points and repeat the method 300 until the reference boxes produced by the method 300 are set as desired.” [0031]); and


Regarding claim 10, Reda discloses a method (“A method to automatically align magnetic resonance (MR) scans for diagnostic scan planning” Abstract):
training a deep neural network to map magnetic resonance (MR) calibration images to landmark maps (“For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach. Once trained, the classification may detect orientation in a new image based on the training data. In other embodiments, as an alternative to classification, regression-based methods may be used. For example, in one embodiment, a pre-trained regressor is applied to appearance features of the localizer image to predict a colatitude of the elbow.” [0026]-[0028]);
receiving a particular low resolution MR image (“acquiring a three-dimensional (3D) localizer image of an anatomical object” Abstract);
determining, from the particular low resolution MR image, a corresponding landmark map using the trained deep neural network (“Next at step 310, a rough localization of the elbow center is performed using a landmarking engine to identify one or more initial landmarks in the localizer image… The ALPHA landmarking engine uses artificial intelligence, including a suite of machine learning based 
determining one or more diagnostic-scan parameters based on a scan box placed on the landmark map using the low resolution magnetic resonance image (“A plurality of reference points for performing a MR scan are computed based on the one or more updated landmarks.” Abstract; “compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031]);
acquiring an MR diagnostic image according to the diagnostic-scan parameters (“Once the scan plan has been generated, it can then be executed on an imaging device to acquire diagnostic images of the elbow.” [0032]); and
displaying the MR diagnostic image via a display device (Figure 1B demonstrates displays various views of diagnostic MRI images of the elbow; “These signals are supplied to a display device which displays the image for viewing by the user.” [0047]).
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow, Abstract).


Regarding claim 16, Reda discloses the corresponding landmark map encodes one or more of a center point, an extent, an orientation, and an identification, of one or more landmarks within an imaging bore of an MRI system included in the particular MR calibration image (”Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slice… As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height). The slice package is a predefined slice package for a standard positioned patient and is generally available at most medical diagnostic centers. The standard positioned patient means that the patient is ideally positioned to be coincident with a standardized coordinate system. The origin of the standardized coordinate system is defined so that the center of the scan volume covers the elbow joint in the detected “clinical” orientations of the elbow (e.g., 

Regarding claim 17, Reda discloses a magnetic resonance imaging (MRI) system (“a system for automatically aligning MR scans for diagnostic scan planning” [0013]):
a memory storing a trained deep neural network and instructions (“Next at step 310, a rough localization of the elbow center is performed using a landmarking engine to identify one or more initial landmarks in the localizer image… The ALPHA landmarking engine uses artificial intelligence, including a suite of machine learning based anatomical pattern recognition algorithms, to automatically detect landmarks and other structures in images.” [0026]-[0028]; “The computer system 510 also includes a system memory 530 coupled to the bus 521 for storing information and instructions to be executed by processors 520.” [0035]); and
a processor communicably coupled to the memory (“The computer system 510 also includes a system memory 530 coupled to the bus 521 for storing information and instructions to be executed by processors 520.” [0035]) and when executing the instructions, configured to:
instruct the MRI system to acquire a low resolution MR image of an imaging subject (“an MRI scanner configured to acquire a 3D localizer image of an anatomical object, and one or more computers.” [0013]);
map the low resolution MR image to a landmark map using the trained deep neural network (“Next at step 310, a rough localization of the elbow center is performed using a landmarking engine to identify one or more initial landmarks in the localizer image… The ALPHA landmarking engine uses 
determine one or more diagnostic-scan parameters based on the one or more attributes of the one or more landmarks and a scan box placed on the landmark map using the low resolution magnetic resonance image (“the computers compute a plurality of reference points for performing an MR scan.” [0013]; “compute several reference boxes to scan the anatomical object in a desired orientation.” [0022]; “Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices.” [0031])); and

However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with 

Regarding claim 19, Reda discloses the one or more attributes of the one or more landmarks comprise one or more of a center point, an orientation, and/or extent of the one or more landmarks within an imaging bore of the MRI system, and an identification of the one or more landmarks (”Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slice… As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height). The slice package is a predefined slice package for a standard positioned patient and is generally available at most medical diagnostic centers. The standard positioned patient means that the patient is ideally positioned to be coincident with a standardized coordinate system. The origin of the standardized coordinate system is defined so that the center of the scan volume covers the elbow joint in the detected “clinical” orientations of the elbow (e.g., by a sagittal, coronal or transverse slice package). Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations.” [0030]-[0032], the landmarks identified by the machine learning algorithm in the low resolution MR image are tied to particular positions and orientations of anatomical features such as the condyles and other bone landmarks; “the positioning of the patient within the image acquisition device may vary based on the size of the patent, as well as the bore size and field of view of the device itself” [0005], Figure 1A demonstrates that the positioning occurs within the bore of the MR scanner).

.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Reda in further view of Darrow as applied to claim 2, above, and further in view of Rinck et al. (U.S. Pub. No. 2021/0158563), hereinafter “Rinck.”

Regarding claim 3, Reda discloses the one or more attributes comprise one or more of a location, a size, an orientation, a shape, a center point, and an anatomical classification of the one or more pre-determined landmarks included in the MR calibration image (”Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slice… As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height). The slice package is a predefined slice package for a standard positioned patient and is generally available at most medical diagnostic centers. The standard positioned patient means that the patient is ideally positioned to be coincident with a standardized coordinate system. The origin of the standardized coordinate system is defined so that the center of the scan volume covers the elbow joint in the detected “clinical” orientations of the elbow (e.g., by a sagittal, coronal or transverse slice package). Thus, based on the determined points and bounding boxes the techniques described herein are able to cover the clinical region of interest with slice packages in different orientations.” [0030]-[0032], the landmarks identified by the machine learning algorithm in the low resolution MR image are tied to particular positions and orientations of anatomical features such as the condyles and other bone landmarks).
However, Reda may not explictly disclose that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].
However, Reda in further view of Darrow may not explictly teach the one or more diagnostic-scan parameters determined includes image resolution.
However, in the same field of endeavor of identifying landmarks in low-resolution MR images, Rinck teaches the one or more diagnostic-scan parameters determined includes image resolution (“In an exemplary embodiment, the selection of the magnetic resonance scanning protocol is performed automatically… the scanning prescription comprises information on a target body region of the patient as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Reda in further view of Darrow’s teaching of automatically determining scan parameters for diagnostic MRI with Rinck’s teaching of automatically determining scan parameters for diagnostic MRI including image resolution to achieve the predictable result of allowing the MRI system to automatically adjust the coverage, extent, and orientation of the MRI image “to help automatically prescribe the MRI exam without any additional user-interaction or disruption of existing workflow and with minimal processing.” Reda, [0045]. 

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reda in further view of Darrow as applied to claims 2 or 17, respectively, above, and further in view of Wang (U.S. Pub. No. 2016/0216354), hereinafter “Wang.”

Regarding claim 7, Reda discloses the MR diagnostic image comprises a 3D MR image, and wherein the one or more diagnostic-scan parameters include one or more of a location, an orientation, and a coverage, of the 3D MR image (“Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices. FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described above… Once the reference points have been determined, they may be used to calculate a transformation matrix. The transformation matrix can be multiplied by a standard slice package to yield the scan plan. As is generally understood in the art, diagnostic scan planning is embodied by a slice package that comprises a set of slices (e.g., a stack of images) each having its own geometry description (e.g., center location, orientation, width and height)… Thus, based on the determined points and bounding 
However, Reda may not explictly disclose the diagnostic image is a 3D isotropic MR image.
However, in the same field of endeavor of using landmarking of a low resolution MR image to plan a MR diagnostic scan, Wang teaches the diagnostic image is a 3D isotropic MR image (“The present application employs an enhanced approach to vessel wall imaging that includes only a single localizer and/or scout scan before an isotropic diagnostic scan is performed. Only initiation (e.g., selecting a "start" button) of the localizer and/or scout scan is needed from the user of the MR system 10.” [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s known technique for acquiring 3D isotropic diagnostic scans using a scan plan based on landmarking of a low resolution MR image to Reda’s known technique of acquiring 3D diagnostic scans using a scan plan based on landmarking of a low resolution MR image to achieve the predictable result of providing “for flexible image reconstruction in any direction, thus maintaining the same registration accuracy no matter where the slab (or slice) is positioned” (Wang, [0036]).

Regarding claim 8, Reda discloses reformatting the 3D MR image based on the landmark map to produce one or more 2D MR images showing an anatomical region of interest in a predetermined orientation (“Once the landmarks are computed, they are used at step 330 to compute several reference points prescribing 3D bounding boxes to scan the elbow in a desired orientation. As is generally understood in the art, these reference points can be used by the MRI scanner to automate positioning and alignment of the anatomy-related sagittal, coronal and axial slices. FIG. 4 illustrates a series of example reference boxes at various views that may be generated with the method 300 described above… Once the 
However, Reda may not explictly disclose the diagnostic image is a 3D isotropic MR image.
However, in the same field of endeavor of using landmarking of a low resolution MR image to plan a MR diagnostic scan, Wang teaches the diagnostic image is a 3D isotropic MR image (“The present application employs an enhanced approach to vessel wall imaging that includes only a single localizer and/or scout scan before an isotropic diagnostic scan is performed. Only initiation (e.g., selecting a "start" button) of the localizer and/or scout scan is needed from the user of the MR system 10.” [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s known technique for acquiring 3D isotropic diagnostic scans using a scan plan based on landmarking of a low resolution MR image to Reda’s known technique of acquiring 3D diagnostic scans using a scan plan based on landmarking of a low resolution MR image to achieve the predictable result of providing “for flexible image reconstruction in any direction, thus maintaining the same registration accuracy no matter where the slab (or slice) is positioned” (Wang, [0036]).


However, Reda may not explictly disclose the diagnostic image is a 3D isotropic MR image.
However, in the same field of endeavor of using landmarking of a low resolution MR image to plan a MR diagnostic scan, Wang teaches the diagnostic image is a 3D isotropic MR image (“The present application employs an enhanced approach to vessel wall imaging that includes only a single localizer and/or scout scan before an isotropic diagnostic scan is performed. Only initiation (e.g., selecting a "start" button) of the localizer and/or scout scan is needed from the user of the MR system 10.” [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s known technique for acquiring 3D isotropic diagnostic scans using a scan plan based on landmarking of a low resolution MR image to Reda’s known technique .

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reda in further view of Darrow as applied to claim 10, above, and further in view of Singh et al. (U.S. Pub. No. 2018/0228460), hereinafter “Singh.”

Regarding claim 11, Reda discloses training the deep neural network comprises feeding a training data pair to the deep neural network (“In the context of the elbow, these intrinsic directions may be, for example, the tangent directions at points along the humerus bone, the ulna bone, or the radius bone. In some embodiments, the orientation is determined using a classification algorithm. For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach. Once trained, the classification may detect orientation in a new image based on the training data. In other embodiments, as an alternative to classification, regression-based methods may be used. For example, in one embodiment, a pre-trained regressor is applied to appearance features of the localizer image to predict a colatitude of the elbow. An optimal longitude corresponding to the predicted colatitude is then determined. This method is described in further detail in U.S. Pat. No. 9,704,300 entitled “Detection of anatomy orientation using learning-based regression,” the entirety of which is incorporated herein by reference.” [0028]).
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image, wherein calibration images including the MR calibration image have a lower resolution than the localizer images.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with 
However, Reda may not explictly disclose the training data pair includes a MR image and a corresponding ground-truth landmark map.
However, in the same field of endeavor of landmarking MR images, Singh teaches the training data pair includes a MR image and a corresponding ground-truth landmark map (“The scanner 105 can be an MR scanner, such as a “MAGNETOM VIDA”™ scanner” [0033], [0030], [0070]; “Sample results obtained using the model trained using the pipeline described above are shown in FIGS. 9A-9C. FIG. 9A shows an image from an input CT scan of a patient representing the “ground truth” CT volume with all anatomical details.” [0085]; “The data from the encoder 201 e are decoded by the decoder 201 d, and the data from each hidden layer of the decoder 201 d are back propagated to the encoder 201 e. After processing sufficient training samples, the difference between the output X′ and input X is smaller than a threshold value, and the encoder 201 e provides the latent variables or principal components 102′ representing the body surface.” [0041]; “the fine tuning involves back propagating the error between the predicted organ surface and the actual organ surface. During back propagation, a low learning rate can be used to ensure the network weights do not diverge.” [0057]; “The set of the points on the organ (e.g., lung) surface can be predicted from a patient surface (avatar mesh) i.e. X=Set of avatar points on torso, y=Set of points on lung surface. In some embodiments, the estimation error (total least square error over the entire dataset)” [0073]-[0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to applied Singh’s known technique for training a machine learning classifier/regressor using error minimization between training data and landmark ground truth data to Reda in further view of Darrow’s known technique for training and using a machine learning classifier/regressor to identify landmarks in a MR calibration image to achieve the predictable result of allowing for rapid classification/regression of landmark positions and orientations in MR calibration images. Additionally, machine learning training for classification/regression of image features is a well-

Regarding claim 12, Reda discloses training the deep neural network comprises
mapping the low resolution MR image in the training data pair to a predicted landmark map using the deep neural network (“In the context of the elbow, these intrinsic directions may be, for example, the tangent directions at points along the humerus bone, the ulna bone, or the radius bone. In some embodiments, the orientation is determined using a classification algorithm. For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach. Once trained, the classification may detect orientation in a new image based on the training data. In other embodiments, as an alternative to classification, regression-based methods may be used. For example, in one embodiment, a pre-trained regressor is applied to appearance features of the localizer image to predict a colatitude of the elbow. An optimal longitude corresponding to the predicted colatitude is then determined. This method is described in further detail in U.S. Pat. No. 9,704,300 entitled “Detection of anatomy orientation using learning-based regression,” the entirety of which is incorporated herein by reference.” [0028]).
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].
However, Reda in further view of Darrow may not explictly teach calculating a difference metric between the predicted landmark map and the ground-truth landmark map; and adjusting parameters of the deep neural network via backpropagation based on the difference metric.
However, in the same field of endeavor of landmarking MRI images, Singh teaches calculating a difference metric between the predicted landmark map and the ground-truth landmark map; and adjusting parameters of the deep neural network via backpropagation based on the difference metric (“The data from the encoder 201 e are decoded by the decoder 201 d, and the data from each hidden layer of the decoder 201 d are back propagated to the encoder 201 e. After processing sufficient training samples, the difference between the output X′ and input X is smaller than a threshold value, and the encoder 201 e provides the latent variables or principal components 102′ representing the body surface.” [0041]; “the fine tuning involves back propagating the error between the predicted organ surface and the actual organ 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to applied Singh’s known technique for training a machine learning classifier/regressor using error minimization between training data and landmark ground truth data to Reda in further view of Darrow’s known technique for training and using a machine learning classifier/regressor to identify landmarks in a MR calibration image to achieve the predictable result of allowing for rapid classification/regression of landmark positions and orientations in MR calibration images. Additionally, machine learning training for classification/regression of image features is a well-understood technique by which optimal recognition is achieved by minimizing the false positive/negative error rate of the classifier/regressor between a training image and a ground truth. See en.wikipedia.org/wiki/Machine_learning and en.wikipedia.org/wiki/Training,_validation,_and_test_sets#training_set. 

Regarding claim 13, Reda may not explictly disclose the difference metric comprises one or more of a DICE score, a mean square error, an absolute distance error, an angle error, and combinations thereof.
However, in the same field of endeavor of landmarking MRI images, Singh teaches the difference metric comprises one or more of a DICE score, a mean square error, an absolute distance error, an angle error, and combinations thereof (“The data from the encoder 201 e are decoded by the decoder 201 d, and the data from each hidden layer of the decoder 201 d are back propagated to the encoder 201 e. After processing sufficient training samples, the difference between the output X′ and input X is smaller than a threshold value, and the encoder 201 e provides the latent variables or principal components 102′ representing the body surface.” [0041]; “the fine tuning involves back propagating the error between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to applied Singh’s known technique for training a machine learning classifier/regressor using error minimization between training data and landmark ground truth data to Reda in further view of Darrow’s known technique for training and using a machine learning classifier/regressor to identify landmarks in a MR calibration image to achieve the predictable result of allowing for rapid classification/regression of landmark positions and orientations in MR calibration images. Additionally, machine learning training for classification/regression of image features is a well-understood technique by which optimal recognition is achieved by minimizing the false positive/negative error rate of the classifier/regressor between a training image and a ground truth. See en.wikipedia.org/wiki/Machine_learning and en.wikipedia.org/wiki/Training,_validation,_and_test_sets#training_set. 

Regarding claim 14, Reda discloses selecting the low resolution MR image and a corresponding MR diagnostic image (“In the context of the elbow, these intrinsic directions may be, for example, the tangent directions at points along the humerus bone, the ulna bone, or the radius bone. In some embodiments, the orientation is determined using a classification algorithm. For example, in one embodiment, a classification model is trained to detect a desired orientation. This classification may employ, for example, marginal space learning (MSL) or a similar learning-based approach. Once trained, the classification may detect orientation in a new image based on the training data. In other embodiments, as an alternative to classification, regression-based methods may be used. For example, in one embodiment, a pre-trained regressor is applied to appearance features of the localizer image to predict a 
However, Reda may not explictly disclose the low resolution magnetic resonance image is a magnetic resonance calibration image.
However, in the same field of endeavor, Darrow teaches that either a magnetic resonance calibration image or a magnetic resonance localizer image may serve as a low resolution magnetic resonance image for identifying landmarks (“Systems and methods for landmark correction in Magnetic Resonance Imaging (MRI) are provided. One method includes acquiring at least one calibration image or at least one localizer image of an object, identifying in the calibration or localizer images a region of the object as a reference point, wherein the reference point defines a landmark position. The method further includes determining an offset between an initial landmark position and the identified landmark position. The method also includes using the determined offset for MRI.” Darrow, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Darrow’s known technique of setting diagnostic scan parameters using landmarks from a MR calibration image or a MR localizer image to Reda’s known technique of setting diagnostic scan parameters using landmarks from a MR localizer image to achieve the predictable result that MR calibration images provide rapid parallel imaging for a large region of an anatomy of the patient lowering the acquisition time and lowering the difficulty of initial patient positioning for diagnostic imaging by reducing the need for precise positioning at the outset of the procedure. Additionally, Darrow states that use of either MR calibration images or MR localizer images for “automatic landmark correction [sic] provides repeatable, consistent and/or deal patient landmarks.” (Darrow, [0022]). Further, Reda states “It should be noted that, although a scout scan is discussed with reference to FIG. 3, in general the method 300 can be applied to image volumes acquired with any type of scanning.” [0025].

However, in the same field of endeavor of landmarking MR images, Singh teaches placing landmark labels in the corresponding MR diagnostic image; and projecting the landmark labels from the corresponding MR diagnostic image onto the low resolution MR image to produce the ground-truth landmark map (“The scanner 105 can be an MR scanner, such as a “MAGNETOM VIDA”™ scanner” [0033], [0030], [0070]; “Sample results obtained using the model trained using the pipeline described above are shown in FIGS. 9A-9C. FIG. 9A shows an image from an input CT scan of a patient representing the “ground truth” CT volume with all anatomical details.” [0085]; “The data from the encoder 201 e are decoded by the decoder 201 d, and the data from each hidden layer of the decoder 201 d are back propagated to the encoder 201 e. After processing sufficient training samples, the difference between the output X′ and input X is smaller than a threshold value, and the encoder 201 e provides the latent variables or principal components 102′ representing the body surface.” [0041]; “the fine tuning involves back propagating the error between the predicted organ surface and the actual organ surface. During back propagation, a low learning rate can be used to ensure the network weights do not diverge.” [0057]; “The set of the points on the organ (e.g., lung) surface can be predicted from a patient surface (avatar mesh) i.e. X=Set of avatar points on torso, y=Set of points on lung surface. In some embodiments, the estimation error (total least square error over the entire dataset)” [0073]-[0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to applied Singh’s known technique for training a machine learning classifier/regressor using error minimization between training data and landmark ground truth data to Reda in further view of Darrow’s known technique for training and using a machine learning classifier/regressor to identify landmarks in a MR calibration image to achieve the predictable result of allowing for rapid classification/regression of landmark positions and orientations in MR calibration images. Additionally, machine learning training for classification/regression of image features is a well-

	Regarding claim 15, Reda may not explictly teach placing landmark labels in the corresponding MR diagnostic image comprises aligning one or more anatomical regions of the corresponding MR diagnostic image with an atlas, and assigning landmark labels to one or more landmarks of the corresponding MR diagnostic image using the atlas.
	However, in the same field of endeavor, Darrow teaches placing landmark labels in the corresponding MR diagnostic image comprises aligning one or more anatomical regions of the corresponding MR diagnostic image with an atlas, and assigning landmark labels to one or more landmarks of the corresponding MR diagnostic image using the atlas (“It should be noted that in various embodiments the term “reference” as used herein, such as reference objects or images, such as reference lungs may refer to different types of reference information or data. For example, a reference may be a model or atlas. In some embodiments, for example, a geometric model may be matched against landmarks as follows: a. Landmarks are identified individually on incoming data (e.g., by feature analysis/segmentation); and b. Once point landmarks are found, the landmarks are matched against a geometric model. In other embodiments, for example, a statistical atlas generated from ground truth data may be matched against incoming data, such that matching is performed simultaneously and in an image space approach.” [0055]-[0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Reda in further view of Darrow’s teaching of training a deep neural network to map landmarks on the calibration images by feeding training data to the neural network with Darrow’s teaching of generating reference data using ground truth data and corresponding atlas data containing landmarks to achieve the predictable result of allowing for rapid classification/regression of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sapiro et al. (U.S. Pub. No. 2021/0118549), Williams et al. (U.S. Pub. No. 2018/0325482), Dormer et al. (U.S. Pub. No. 2018/0256041), Amies et al. (U.S. Pub. No. 2018/0153431), Tiwari et al. (U.S. Pub. No. 2018/0025489), Jasinchi et al. (U.S. Pub. No. 2017/0248669), and Bogoni et al. (U.S. Pub. No. 2016/0300026) disclose training various classifiers including machine learning classifiers for identifying landmarks in MR images using landmarks identified in ground truth data from labeled atlases. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793